Citation Nr: 1229598	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-13 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder.



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to September 1975. Although he claims to have served a longer duty period, there is no evidence within the claims file to support that contention.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Reno, Nevada, which denied the above claim.

Although this claim was certified as a claim of entitlement to service connection for PTSD, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. See 38 C.F.R. § 19.35 (2011). The Board has recharacterized the issue of entitlement to service connection for PTSD to reflect the Veteran's contentions that he also has bipolar disorder and schizophrenia; case law mandates that VA consider certain claims more broadly. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.



REMAND

The claims file reflects that additional evidence remains outstanding and a medical opinion is warranted. The appeal must be remanded in compliance with VA's duty to assist.
	
The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. With the exception of a single partial VA treatment record generated in April 2010, the most recent VA treatment notes within the claims file are more than four (4) years old. While this case is in remand status, the RO/AMC must take appropriate steps to obtain subsequently generated VA treatment records and associate them with the claims file. The claims file also contains some Merced County Mental Health records showing that the Veteran received some treatment from the "Friendship Center for Socialization." However, no treatment records from this facility appear within the claims file. The RO/AMC also must provide the Veteran with authorization forms allowing for the release of any outstanding pertinent private treatment records.

The Veteran has also informed VA that he applied unsuccessfully for disability benefits from the Social Security Administration (SSA) and desired to reapply. Although the claims file does not reflect that he has been awarded any such benefits, the SSA's development of his claim(s) may have generated evidence relevant to his claims. The RO/AMC must take appropriate steps to obtain any available pertinent documents from the SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). Here, the claims file reflects that the Veteran screened positive for PTSD and was diagnosed with "Cluster B personality traits" during the appellate period. He has contended that he experienced mental health symptoms ever since being assaulted during active duty service. Service treatment records reflect that he was treated for a head wound resulting from a mugging in January 1975. As he is competent to report his experiences and his symptoms (Barr v. Nicholson, 21 Vet.App. 303 (2007)), the Board finds that an examination is warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any outstanding records of pertinent VA treatment or examination and associate them with the record. NOTE that VA mental health/social work records were last generated November 14, 2008.

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records must specifically include, but are not limited to, the Friendship Center for Socialization. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

4. Schedule the Veteran for a VA examination at an appropriate location to determine whether or not he has manifested PTSD or any other acquired psychiatric disability since one (1) year prior to filing his claim for service connection. If so, the examiner must provide all appropriate diagnoses, an opinion as to whether any evidence within the claims file reflects behavior changes consistent with a personal assault, and/or whether any current psychiatric disorder is likely the result of any incident of the Veteran's active duty service. The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.

b. The examiner must interview and examine the Veteran, addressing his contentions in any opinions rendered.

c. Although the reviewer is obligated to review the claims folder, his or her attention is specifically called to the January 1975 service treatment record reflecting an in-service head injury and service personnel records reflecting disciplinary actions in May, July, and August 1975 as well as post-service private and Merced county health records and any evidence added to the record as a result of this remand. 

d. The reviewer must provide a detailed rationale for the requested opinions. If the examiner is not able to provide an opinion, he or she should explain why.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


